Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 were previously pending and subject to a non-final Office Action having a notification date of February 11, 2022 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on May 11, 2022 (the “Amendment”), amending claims 1, 2, 4, 5, 7, 8, 10, 11, and 13.  The present Final Office Action addresses pending claims 1-13 in the Amendment.
	
Response to Arguments
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §112
At page 12 of the Amendment, Applicant asserts that the claim rejections under 35 USC 112(a) and (b) have been overcome based on the claim amendments in the Amendment.  While the claim rejections under 35 USC 112(b) have been overcome, the Examiner disagrees that all of the claim rejections under 35 USC 112(a) have been overcome as set forth below.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At page 12 of the Amendment, Applicant asserts that the claim rejections under 35 USC 101 have been overcome based on the claim amendments in the Amendment.  The Examiner disagrees that the claim rejections under 35 USC 101 have been overcome as set forth below.	


Claim Objections
Claims 1, 2, 5, 7, 8, 11, and 13 are objected to because of the following informalities:
	In claim 1, line 25, “Deep” should be changed to --a Deep--.
In claim 1, line 30, it appears that "the regulatory authorities protocols" should be changed to --regulatory authorities protocol-- consistent with lines 10-11.
In claim 2, line 2, “cluster is” should be changed to --clusters are-- per line 6 of claim 1.
In claim 2, line 20, “cluster” should be changed to --clusters--.
In claim 5, line 2, “reinforcement” should be changed to --a reinforcement--.
In claim 7, line 1, “clinical” should be changed to --a clinical--.
In claim 7, line 6, “aplurality” should be changed to --a plurality--.
In claim 7, line 31, “Deep” should be changed to --a Deep--.
	In claim 8, line 2, “cluster is” should be changed to --clusters are-- per line 6 of claim 1.
In claim 8, line 21, “cluster” should be changed to --clusters--.
In claim 11, line 2, “reinforcement” should be changed to --a reinforcement--.
In claim 13, line 2, “clinical” should be changed to --a clinical--.
In claim 13, line 26, “Deep” should be changed to --a Deep--.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As set forth in MPEP 2163(1), an applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
	However, the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.” Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). MPEP 2163.02(V).
	In the present case, each of independent claims 1, 7, and 13 recites “extracting data in a form of a key value, from the pre-drafted protocol and the regulatory authorities protocol, thereby forming a standard document.”  While this language appears to be lifted from at least [0019], [0022], [0043], and [0069] of the present specification, neither this portion nor any other portion of the specification sets forth how extracting data in the form of a “key value” from the pre-drafted and regulatory authorities protocols forms a “standard document” (e.g., using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention as set forth in MPEP 2163(1)), such that a person skilled in the art at the time the application was filed would not have recognized that the inventors were in possession of the invention as claimed in view of the disclosure of the application as filed.
	Furthermore, each of independent claims 1, 7, and 13 recites “validating the extracted data by comparing the extracted data with the pre-asked queries on a query tool, and the responses to the pre-asked queries to compute a predictive value, corresponding to each key value, thereby drafting an interim clinical trial protocol design document based on the computed predictive value computed for each key value.”  While this language appears to be lifted from at least [0019], [0022], [0043], [0044], and [0070] of the present specification, neither these portions nor any other portions of the specification sets forth how comparing the extracted data with the pre-asked queries and the responses to compute a predictive value somehow results in “drafting an interim clinical trial protocol design document based on the computed predictive value computed for each key value” (e.g., using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention as set forth in MPEP 2163(1)), such that a person skilled in the art at the time the application was filed would not have recognized that the inventors were in possession of the invention as claimed in view of the disclosure of the application as filed.
	The remaining claims are rejected for depending from rejected base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, and 9-13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1 and 3-6 are directed to a method (i.e., a process), claims 7 and 9-12 are directed to a system (i.e., a machine), and claim 13 is directed to a non-transitory computer readable medium (i.e., a manufacture).  Accordingly, claims 1, 3-7, and 9-13 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 7 includes limitations that recite at least one abstract idea.  Specifically, independent claim 7 recites:

A system for generating clinical trial protocol design document, thereby selecting a patient and an investigator for a clinical trial process, the system comprising: 
a processor; and 
a memory coupled to the processor, wherein the processor is capable of executing a plurality of modules stored in the memory, and wherein the plurality of modules comprise: 
a Trial Planning and Design module for: 
acquiring raw data, from a plurality of disparate data sources comprising a set of documents, wherein the raw data is being pre-processed to create one or more context-based clusters based on a Hybrid Clustering Algorithm, and wherein each of the one or more context-based clusters comprises one or more of the set of documents,
receiving the one or more context-based clusters, a pre-drafted protocol, a regulatory authorities protocol curated by regulatory authorities, and a pre-stored dataset, present in a document repository coupled with the processor, wherein the pre-stored dataset comprises queries and pre-asked queries by the regulatory authorities mapped with responses to the pre-asked queries; 
a Draft Protocol Development and Approval module for drafting a clinical trial protocol design document by, 
extracting data in a form of a key value, from the pre-drafted protocol and the regulatory authorities protocol, thereby forming a standard document, 
validating the extracted data by comparing the extracted data with the pre-asked queries on a query tool, and the responses to the pre-asked queries to compute a predictive value, corresponding to each key value, thereby drafting an interim clinical trial protocol design document based on the computed predictive value computed for each key value,
computing a prediction score by implementing Deep Neural Network (DNN) algorithm and determining acceptance or rejection status of the interim clinical trial protocol design document based on correlation among the interim clinical trial protocol design document, the pre-drafted protocol and the regulatory authorities protocol, and 
generating the clinical trial protocol design document, based on the acceptance status of the interim clinical trial protocol design document; and 
an Investigator's Selection and Patient Recruitment module for selecting an investigator, for performing the clinical trial, and a patient, on which the clinical trial needs to be performed, based on a set of parameters, wherein the set of parameters comprises correlation between features, associated to the clinical trial protocol design document, and features associated to a profile of the investigator or features associated with a profile of the patient, past trials undertaken by investigators, social networking data, or historical data of the patient.
The Examiner submits that the foregoing underlined limitations constitute “mental processes” because a user could practically with their mind and pen and paper pre-process a set of documents to create one or more context-based clusters based on a Hybrid Clustering Algorithm (e.g., per [0037] of the specification, splitting the documents into cancer and non-cancer based documents, or into more detailed levels of granularity), draft a clinical trial protocol design document by extracting “key values” from pre-drafted and regulatory authorities protocols thereby forming a standard document (e.g., mentally reviewing and writing down “key values” (e.g., codes, identifiers, words, etc.) from the protocols to form some “standard document”), comparing the extracted data with pre-asked queries and corresponding responses by regulatory authorities to compute some “predictive value” (e.g., indicative of how similar the extracted data is to the queries/responses) for use in drafting an “interim clinical trial protocol design document” (e.g., where the extracted data is used to generate the interim clinical trial protocol design document when the predictive values are high or positive), computing a prediction score and determining acceptance or rejection status of the interim clinical trial protocol design document based on correlation among the interim clinical trial protocol design document, the pre-drafted protocol and the regulatory authorities protocol (e.g., where a higher “prediction score” could be computed/determined based upon greater correlation/overlap between the interim document and the pre-drafted and regulatory authorities protocols), and generating the clinical trial protocol design document based on the acceptance states of the interim document (e.g., if the prediction score indicates an acceptance status, then the interim document could become the “clinical trial protocol design document”).  
The user could also practically in their mind select an investigator for performing the clinical trial and a patient on which the clinical trial needs to be performed based on correlation between/among features associated to the clinical trial protocol design document, features associated to a profile of the investigator, or features associated with a profile of the patient, past trials undertaken by investigators, social networking data, or historical data of the patient.  For instance, in the case where the clinical trial protocol design document was seeking patients between 60-70 years of age with COPD who had been taking inhaled or oral steroids for at least 6 months (various parameters), a user could straightforwardly identify a patient associated with such parameters such as by reviewing their EMR or the like.  
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 3-5 and 9-11 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claims 3 and 9, these claims call for respectively approving or rejecting the interim clinical trial protocol document when the prediction score is greater and less than a threshold which at such high level of generality relates to “mental processes” similar to as discussed previously.
-In relation to claims 4 and 10, these claims call for assigning investigators with recommendation scores based on the clinical protocol document and the investigator profiles which at such high level of generality relates to “mental processes” similar to as discussed previously.
-In relation to claims 5 and 11, these claims call for learning the selection of the investigator based on input from an SME which at such high level of generality relates to “mental processes” similar to as discussed previously.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system for generating clinical trial protocol design document, thereby selecting a patient and an investigator for a clinical trial process, the system (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) comprising: 
a processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
a memory coupled to the processor, wherein the processor is capable of executing a plurality of modules stored in the memory, and wherein the plurality of modules comprise (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)): 
a Trial Planning and Design module (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) for: 
acquiring raw data, from a plurality of disparate data sources comprising a set of documents (extra-solution activity as noted below, see MPEP § 2106.05(g)), wherein the raw data is being pre-processed to create one or more context-based clusters based on a Hybrid Clustering Algorithm, and wherein each of the one or more context-based clusters comprises one or more of the set of documents,
receiving the one or more context-based clusters, a pre-drafted protocol, a regulatory authorities protocol curated by regulatory authorities, and a pre-stored dataset, present in a document repository coupled with the processor, wherein the pre-stored dataset comprises queries and pre-asked queries by the regulatory authorities mapped with responses to the pre-asked queries (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
a Draft Protocol Development and Approval module for (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) drafting a clinical trial protocol design document by, 
extracting data in a form of a key value, from the pre-drafted protocol and the regulatory authorities protocol, thereby forming a standard document, 
validating the extracted data by comparing the extracted data with the pre-asked queries on a query tool, and the responses to the pre-asked queries to compute a predictive value, corresponding to each key value, thereby drafting an interim clinical trial protocol design document based on the computed predictive value computed for each key value,
computing a prediction score by implementing Deep Neural Network (DNN) algorithm (using computers or machinery as mere tools to perform an existing process as noted below, see MPEP § 2106.05(f)) and determining acceptance or rejection status of the interim clinical trial protocol design document based on correlation among the interim clinical trial protocol design document, the pre-drafted protocol and the regulatory authorities protocol, and 
generating the clinical trial protocol design document, based on the acceptance status of the interim clinical trial protocol design document; and 
an Investigator's Selection and Patient Recruitment module for (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) selecting an investigator, for performing the clinical trial, and a patient, on which the clinical trial needs to be performed, based on a set of parameters, wherein the set of parameters comprises correlation between features, associated to the clinical trial protocol design document, and features associated to a profile of the investigator or features associated with a profile of the patient, past trials undertaken by investigators, social networking data, or historical data of the patient.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the memory, processor, and various modules, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of acquiring raw data from a plurality of disparate data sources and receiving the one or more context-based clusters, a pre-drafted protocol, a regulatory authorities protocol curated by regulatory authorities, and a pre-stored dataset that includes queries and pre-asked queries by the regulatory authorities mapped with responses to the pre-asked queries present in a document repository coupled with the processor, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).  
Regarding the additional limitation of implementing the DNN algorithm which would be via the processor, the Examiner submits that this limitation amounts to merely using a computer or other machinery as a tool to perform an existing process at such high level of generality (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 7 and analogous independent claims 1 and 13 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 7 and analogous independent claims 1 and 13 are directed to at least one abstract idea.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 3 and 9: These claims recite how the approval/rejection of the interim clinical trial protocol document is determined by executing the processor with combinations of hyper parameters which amounts to merely using a computer or other machinery as a tool to perform an existing process at such high level of generality (see MPEP § 2106.05(f)).
Claims 4 and 10: These claims recite use of the DNN algorithm (which would be via the processor as noted previously) and thus amount to merely using a computer or other machinery as a tool to perform an existing process at such high level of generality (see MPEP § 2106.05(f)).
Claims 5 and 11: These claims recite how learning the selection of the investigator is based on the processor using a reinforcement learning technique and a re-ranking algorithm which amounts to merely using a computer or other machinery as a tool to perform existing processes at such high level of generality (see MPEP § 2106.05(f)).
Claims 6 and 12: These claims recite how the design document is generated for testing a therapeutic effect of a medicine upon selecting a patient which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).  These claims also recite how the document is generated using AI/ML approaches which merely amounts to reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 7 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the memory, processor, and various modules, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of implementing the DNN algorithm which would be via the processor, the Examiner submits that this limitation amounts to merely using a computer or other machinery as a tool to perform an existing process at such high level of generality (see MPEP § 2106.05(f)).
Regarding the additional limitations of acquiring raw data from a plurality of disparate data sources and receiving the one or more context-based clusters, a pre-drafted protocol, a regulatory authorities protocol curated by regulatory authorities, and a pre-stored dataset that includes queries and pre-asked queries by the regulatory authorities mapped with responses to the pre-asked queries present in a document repository coupled with the processor which the Examiner submits merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g), the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1, 3-7 and 9-13 are ineligible under 35 USC §101.

Statement Regarding Subject-Matter Eligibility
When currently pending claims 2 and 8 are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, and as supported by relevant case law), the claims are patent eligible under 35 USC 101.
For instance, while independent claims 1 and 7 recite certain limitations that include a “mental process” abstract idea as noted previously herein because they can be practically performed in the human mind (e.g., with pen and paper), claims 2 and 8 when collectively considered with the limitations of claims 1 and 7 recite additional limitations that amount to a “practical application” of the abstract idea and/or are “significantly more” than the abstract idea.  Specifically, the recited manner of pre-processing the set of documents in the raw data via removing stop words and special characters to generate lemmas to make the raw data executable for an NLP technique, identifying named entities from the raw data, performing N-Gram and/or topic modelling on the documents to determine a concept and score for each document, summarizing the document based on a term frequency and training the processor with an artificial RNN architecture used in deep learning including an LSTM model, creating context-based clusters including one or more of the document sets based on a Hybrid Clustering Algorithm, and storing each document in the document repository under the one or more context-based clusters improves technology by facilitating querying of the raw data to quickly identify related documents, reducing resource consumption associated with manual consolidation of data from various input sources, and reducing inconsistencies in the data due to differences in format and metadata, thereby improving speed and accuracy of clinical trial protocol design.  See Applicant’s specification at [0004], [0017], and [0039].  
Furthermore, the above-discussed additional limitations amount to other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  MPEP 2106.05(e).  Specifically, such limitations are meaningful “because they integrate the results of the analysis into a specific and tangible method that results in the method moving form abstract scientific principles to specific application.”  Id.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 disclose various systems for generating clinical trial protocols and managing clinical trial data collection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686